--------------------------------------------------------------------------------

Exhibit 10.11
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of July
15, 2010 by APDN (B.V.I.) INC., a company organized under the laws of the
British Virgin Islands (the “Debtor”) for the benefit of the individuals or
entities listed on Schedule I hereto (the “Lenders”).
 
RECITALS:
 
A.           Applied DNA Sciences, Inc., a Delaware corporation (“Parent”), is
indebted to the Lenders as evidenced by certain secured convertible promissory
notes issued to the Lenders on January 29, 2009, February 27, 2009, March 30,
2009, June 22, 2009, June 30, 2009, August 21, 2009, September 30, 2009, October
14, 2009, January 7, 2010 and June 4, 2010 (the “Promissory Notes”).
 
B.            In order to secure its obligations under the Promissory Notes, the
Parent has granted a security interest in all of the assets of the Parent to the
Lenders.
 
C.            The Parent agreed that, in connection with the issuance of any
debt in addition to the Promissory Notes, the Parent would grant a pari passu
security interest to the Lenders in any collateral provided as security for such
additional debt.
 
D.            In order to secure the obligations of the Parent under the
Promissory Notes, the Debtor, a wholly-owned subsidiary of the Parent, agreed to
grant to the Lenders a security interest in the Collateral (as hereinafter
defined).
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the Debtor agrees as follows:
 
1.             Definitions
 
1.1           All terms used in this Agreement and the recitals hereto which are
defined in Articles 8 or 9 of the Uniform Commercial Code as in effect from time
to time in the State of New York (the “Code”), and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.


1.2           As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:


“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright (including,
without limitation, all Copyright Licenses set forth in Schedule II hereto).
 
 
 

--------------------------------------------------------------------------------

 
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Debtor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.


“Intellectual Property” means the Copyrights, Trademarks and Patents.
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.


“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).


“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).


“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.


“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.


“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Debtor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Debtor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of the Debtor relating to the distribution of
products and services in connection with which any of such marks are used.


2.             Grant of Security Interest.  As security for the prompt payment
and satisfaction all obligations of the Parent and Debtor at any time owing to
the Lenders under the Promissory Notes, the Debtor hereby grants to the Lenders
a continuing security interest in all of the personal property of the Debtor,
wherever located and whether now or hereafter existing and whether now owned or
hereafter acquired, of every kind and description, tangible or intangible
(collectively, the “Collateral”), including, without limitation, the following:
 

 
a)
all Accounts;
       
b)
all Chattel Paper (whether tangible or electronic);
       
c)
the Commercial Tort Claims specified on Schedule III hereto;
       
d)
all Deposit Accounts, all cash and other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Lenders or any affiliate, representative, agent or correspondent of the
Lenders;
       
e)
all Documents;
       
f)
all Equipment;
       
g)
all Fixtures;
       
h)
all General Intangibles (including, without limitation, all Payment
Intangibles);
       
i)
all Goods

 
 
-3-

--------------------------------------------------------------------------------

 
 

 
j)
all Instruments (including, without limitation, Promissory Notes and each
certificated Security);
       
k)
all Inventory;
       
l)
all Investment Property;
       
m)
all Copyrights, Patents and Trademarks, and all Licenses;
       
n)
all Letter-of-Credit Rights;
       
o)
all Supporting Obligations;
       
p)
all other tangible and intangible personal property of the Debtor (whether or
not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of the Debtor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by the Debtor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of the Debtor or any other Person from time to
time acting for the Debtor to the extent of the Debtor’s rights therein, that at
any time evidence or contain information relating to any of the property
described in the preceding clauses of this Section 2 or are otherwise necessary
or helpful in the collection or realization thereof; and
       
q)
all Proceeds, including all cash Proceeds and non-cash Proceeds, and products of
any and all of the foregoing Collateral;



in each case howsoever the Debtor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
3.            Termination of Security Interest.  Upon the automatic conversion
(or earlier payment) of the Promissory Notes, all of the Debtor’s obligations
will be discharged, including the termination of the Lenders’ security interest
in the Collateral.
 
4.            Other Issuances of Debt.  The Parent and Debtor may issue debt in
addition to the Promissory Notes (including the convertible promissory notes
issued pursuant to the Securities Purchase Agreement, dated as of even date
herewith, by and among the Parent and the investors listed on the Schedule of
Buyers attached thereto) that may be secured by a security interest in the
Collateral, which would be pari passu to the security interest granted to the
Lenders.
 
 
*     *     *
 
-4-

--------------------------------------------------------------------------------

 
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Security Agreement as of the day and year first above written.
 
 

  APDN (B.V.I.) INC.                    
By:
 
    Name:  Dr. James A. Hayward     Title:  President and Chief Executive
Officer  



 
-6-

--------------------------------------------------------------------------------

 
 
Schedule I
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
Schedule II


The following are owned by the Grantor:
 
PATENTS
Patents Issued
Patent Name
Patent No
Assignee of
Record
Date Issued
Jurisdiction
Nucleic Acid as Marker for
Product Anticounterfeiting
and Identification
(570982/196181)
89108443
APDN (B.V.I.) Inc.
1/11/2004 –
3/16/2020
3/17/2000
Taiwan
Method of using ribonucleic
acid as marker for product
anti-counterfeit labeling
CN1324955
00107580.2
APDN (B.V.I.) Inc.
2/2/2005
China
EppenLocker (A Leakage
Prevention Apparatus of
Microcentrifuge)
529633
203050
APDN Inc.
4/21/2003-
3/9/2012
3/10/2000
Taiwan
Multiple Tube Structure for
Multiple PCR in a Closed
Container
519130
205554
APDN Inc.
1/21/2003-
6/19/2012
6/20/2000
Taiwan
A Device for Multiple
Polymerase Chain Reactions
In  a Closed Container and a
Method of Using Thereof
231311
APDN  Inc.
4/21/2005-
6/12/2020
6/12/2000
Taiwan
A Method of marking solid or
liquid substances with nucleic
acid for anti-counterfeiting
and authentication
7115301
(10/748,412)
APDN (B.V.I.) Inc.
10/3/2006
United States
A novel nucleic acid based
steganography system and
applications thereof
MY 135976-A
APDN (B.V.I.) Inc.
7/31/2008
Malaysia
 
KR 20050025256
679484
(61387/2004)
APDN (B.V.I.) Inc.
3/14/2005
8/3/2005
Korea
Method for Mixing
Ribonucleic Acid in Water
Insoluble Media and
Application Thereof
JP2004159502
3930794
Rixflex Holding Limited*
6/10/2004
8/31/2002
Japan
Method for Mixing
Ribonucleic Acid in Water
Insoluble Media and
Application Thereof
EP1394544
APDN (B.V.I.) Inc.
3/3/2004
EU
Method of dissolving nucleic
acid in water insoluble
medium and its application
CN100349315C
03155949.2
APDN (B.V.I.) Inc.
11/7/2007
(8/27/2003)
China
A Nucleic Acid Based
Steganography System and
Application thereof
EP1568783
APDN (B.V.I.) Inc.
8/31/2005
EU
A Nucleic Acid Based
Steganography System and
Application Thereof
DE 602004007474.8
APDN (B.V.I.) Inc
4/24/2008
Germany
System and Method for
authenticating multiple
components associated with a
particular product
WO2006127558 A2
APDN
11/30/2006
EU

 
 
-8-

--------------------------------------------------------------------------------

 
 
Patents Pending
Patent Name
Publication No
Filed in Name of
Date Published
Jurisdiction
Method for Mixing Nucleic
Acid in Water Insoluble
Media and Application
Thereof
20040058374
(10/645,602)
Rixflex Holdings Limited*
3/25/2004
United States
Novel nucleic acid based
steganography system and
application thereof
20050059059
(10/909,431)
Rixflex Holdings Limited*
3/17/2005
United States
Cryptic method of secret
information carried in DNA
molecule and it deencryption
method
200506064
(921221490)
APDN (B.V.I.) Inc.
8/6/2003
Taiwan
 A novel nucleic acid based
steganography system and
applications thereof
1-2004-00742
APDN (B.V.I.) Inc.
8/4/2004
Vietnam
A novel nucleic acid based
steganography system and
applications thereof
092819
APDN (B.V.I.)  Inc. pending
8/4/2004
Thailand
A Method for encrypting and
decrypting specific message
by using nucleic acid
molecules
JP2005055900
2004-225987
Rixflex Holdings Limited*
3/3/2005
Japan
 
P-00200400374
APDN (B.V.I.) Inc
8/4/2004
Indonesia
Methods and Systems for the
Generation of Plurality of
Security Markers and the
Detection Thereof
12/690,799
APDN (B.V.I.) Inc.
None
United States



Published Patent Applications
Patent Name
Patent Appl. No
Assignee of
Record
Publication Date
Jurisdiction
System and Method for
Marking Textiles with
Nucleic Acids
publication # 20050112610
(10/825,968)
APDN (B.V.I.) Inc.
5/26/2005
United States
System and Method for
Authenticating Multiple
Components Associated
with a Particular Good
20070048761
(11/437,265)
APDN (B.V.I.) Inc.
3/1/2007
United States

 
 
-9-

--------------------------------------------------------------------------------

 
 
System and Method for
Secure Document Printing
and Detection
 
20090042191
(11/954,044)
APDN (B.V.I.) Inc.
2/12/2009
United States
System and Method for
Authenticating Tablets
20090075261
(11/954,055)
APDN (B.V.I.) Inc.
3/19/2009
United States
System and Method for
Authenticating Sports
Identification Goods
20080293052
(11/954,051)
APDN (B.V.I.) Inc.
11/27/2008
United States
Optical Reporter
Compositions
20080299667
(11/954,030)
APDN (B.V.I.) Inc.
12/4/2008
United States
Methods for Covalent
Linking of Optical
Reporters
20080312427
(11/954,009)
APDN (B.V.I.) Inc.
12/12/2008
United States
Method for Authenticating
Articles with Optical
Reporters
20080299559
(11/954,038)
APDN (B.V.I.) Inc.
12/4/2008
United States
Methods for Genetic
Analysis of Textiles made
of Gossypium Barbadense
and Gossypium
Hirsutum Cotton
Published by WIPO
WO 2010/056642
12/269,737
APDN (B.V.I.) Inc.
05/20/2010.
United States
Methods for Genetic
Analysis of Textiles made
of Gossypium Barbadense
and Gossypium
Hirsutum  Cotton
Published by WIPO
WO 2010/056642
PCT/US09/63814
APDN (B.V.I.) Inc.
05/20/2010
WIPO
Methods for Genotyping
Mature Cotton Fibers and
Textiles
Published by WIPO
WO 2010/056645
12/269,757
APDN (B.V.I.) Inc.
Published by WIPO 05/20/2010.
United States
Methods for Genotyping
Mature Cotton Fibers and
Textiles
Published by WIPO
WO 2010/056645
PCT/US09/63818
APDN (B.V.I.) Inc.
05/20/2010
WIPO
Incorporating Water Soluble
Security Markers into
Cyanoacrylate Solutions
20090286250
(12/465,450)
APDN (B.V.I.) Inc.
11/19/2009
United States

 
 
-10-

--------------------------------------------------------------------------------

 

The following are used by the Grantor:


TRADEMARKS
Registered
TM Reg #
Assignee of
Record
Registered
Jurisdiction
APPLIED DNA
3489209
APDN
8/19/2008
United States
SIGNATURE
3482366
APDN
8/5/2008
United States
SIGNATURE
005419031
Apdn
10/26/2006
EU
SIGNATURE
1143760
APDN
10/27/2006
Australia
AZSURE
3698729
APDN
10/20/2009
United States
AZSURE
1022396
APDN
1109/2009
EU



Pending
TM Reg #
Assignee of
Record
Filed
Jurisdiction
FIBERTYPING
77/488531
APDN
6/2/2008
United States
PIMATYPING
77/488647
APDN
6/2/2008
United States
BIOMATERIAL GENOTYPING
77/771522
APDN
6/30/2009
United States
FIBERTYPING
77/728499
APDN
05/04/2009
United States
PIMATYPING
77/728511
APDN
05/04/2009
United States

 
 
-11-

--------------------------------------------------------------------------------

 
 
Schedule III




None.